
	

113 HR 1603 IH: Mutual Community Bank Competitive Equality Act
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1603
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Grimm (for
			 himself, Mr. King of New York, and
			 Mr. Meeks) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To support and promote community financial institutions
		  in the mutual form, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mutual Community Bank Competitive
			 Equality Act.
		2.FindingsCongress finds the following:
			(1)Mutual financial
			 institutions have been an integral part of the American banking landscape for
			 almost 200 years.
			(2)Such institutions
			 operate for the purpose of serving the local depositors and borrowers and the
			 communities in which they operate.
			(3)Mutual banks play
			 a critical role in encouraging thrift, providing home loans and loans for small
			 businesses.
			(4)Mutual banks are
			 among the strongest financial institutions in the country and are characterized
			 by high capital ratios and conservative, community-focused management.
			(5)Congress deems it
			 necessary to provide for the support and continued development of these vital
			 community financial institutions.
			3.Mutual national
			 banks authorizedChapter one
			 of title XII of the Revised Statutes of the United States (12 U.S.C. 21 et
			 seq.) is amended by inserting after section 5133 the following new
			 section:
			
				5133A.Mutual
				national banks
					(a)In
				generalNotwithstanding the section designated the
				Third of section 5134, in order to provide mutual institutions for
				the deposit of funds, the extension of credit, and provision of other services,
				the Comptroller of the Currency may charter mutual national banks either de
				novo or through a conversion of any insured depository institution or any State
				mutual bank or credit union, subject to regulations prescribed by the
				Comptroller of the Currency in accordance with this section. The powers
				conferred by this section are intended to provide for the creation and
				maintenance of mutual national banks as bodies corporate existing in perpetuity
				for the benefit of their depositors and the communities in which they
				operate.
					(b)Regulations
						(1)Regulations of
				the comptrollerThe Comptroller of the Currency is authorized to
				prescribe appropriate regulations for the organization, incorporation,
				governance, conversion, examination, operation, supervision, and regulation of
				mutual national banks.
						(2)Applicability of
				capital stock requirementsThe Comptroller of the Currency shall
				prescribe regulations regarding appropriate capital substitutes for the
				requirements of this title with respect to capital stock, and limitations
				imposed on national banks under this title based on capital stock, as such
				requirements shall apply to mutual national banks.
						(c)De novo
				charters
						(1)The Comptroller of the Currency is
				authorized to issue a certificate of authority to commence the business of
				banking to a mutual national bank in accordance with the requirements set forth
				in section 5169, provided that references to capital stock shall
				mean pledged accounts, non­with­draw­able investment certificates, or
				similar instruments by the incorporators.
						(2)Upon the issuance of the certificate
				required by paragraph (1), the mutual national bank shall become a body
				corporate and the incorporators shall become the first board of directors, with
				the power and authority to manage the affairs of the bank as herein set
				forth.
						(d)Conversions
						(1)Conversion of a
				mutual depository to a mutual national bankSubject to such regulations as the
				Comptroller of the Currency may prescribe, any mutual depository may convert to
				a mutual national bank by filing with the Comptroller of the Currency a notice
				of its election to convert on a specified date that is not earlier than 30 days
				after the date on which the notice is filed, and the mutual depository shall be
				converted to a mutual national bank charter on the date specified in the
				notice.
						(2)Conversion to
				stock national bankSubject
				to such regulations as the Comptroller of the Currency may prescribe for the
				protection of depositors’ rights and for any other purpose the Comptroller of
				the Currency may consider appropriate, any national bank that is organized in
				the mutual form under subsection (a) may reorganize on an equitable basis as a
				stock national bank.
						(3)Conversion to
				state banksAny national
				mutual bank may convert to a State bank charter in accordance with regulations
				prescribed by the Comptroller of the Currency and applicable State law.
						(e)Terminating
				mutualityIf a mutual
				national bank elects to terminate mutuality, it must do so by—
						(1)liquidating; or
						(2)converting on an
				equitable basis to a national banking association operating in stock
				form.
						(f)Status and
				rights of members
						(1)In
				generalIn general, the
				status of a member is primarily that of a depositor and secondarily that of a
				holder of an inchoate right to participate in the equity of a mutual national
				bank upon a liquidation or conversion in accordance with regulations prescribed
				by the Comptroller of the Currency.
						(2)Mandatory
				rightsEach member of a
				mutual national bank shall have the following rights:
							(A)Such rights as may be agreed upon, by
				contract, between the member and the mutual national bank.
							(B)In the event the
				board of directors, in its sole discretion, determines a conversion of a mutual
				national bank to a national banking association operating in stock form is in
				the best interests of the community in which the bank operates, then the
				members as of a record date set by the board of directors shall have the first
				right to subscribe for and purchase stock in the converted bank, on an
				equitable basis based on the amount of the deposit held by such member as of
				the record date.
							(C)In the
				event—
								(i)the board of directors, in its sole
				discretion, determines a liquidation of the mutual national bank is in the best
				interests of the community in which the bank operates, and such board of
				directors has adopted a plan of liquidation in accordance with regulations
				proscribed by the Comptroller of the Currency, and the Comptroller of the
				Currency has approved if such plan; or
								(ii)if for any other
				reason the bank is liquidated by operation of law,
								then
				the members as of the date of liquidation shall have the right to have credited
				to their accounts, on a pro rata basis, any residual assets left after the
				payment of all liabilities and expenses, including expenses of liquidation of
				the mutual national bank.(g)Management of
				the bankThe board of
				directors shall have the entire management and control of the affairs of the
				mutual national bank. No depositor or borrower shall have the right to vote on
				any matter relating to the mutual national bank. Any voting rights of members
				prior to a conversion to a mutual national bank shall be extinguished upon a
				conversion to a mutual national bank.
					(h)Mutual holding
				company formationA mutual
				national bank may reorganize into the mutual holding company form of
				organization in accordance with regulations promulgated by the Comptroller of
				the Currency.
					(i)DefinitionsFor purposes of this section, the following
				definitions shall apply:
						(1)Insured
				depository institutionThe
				term insured depository institution has the same meaning as in
				section 3 of the Federal Deposit Insurance Act.
						(2)Mutual national
				bankThe term mutual
				national bank means a national banking association that operates in
				mutual form and is chartered by the Comptroller of the Currency under this
				section.
						(3)Mutual
				depositoryThe term
				mutual depository means a depository institution that is organized
				in nonstock form, including a Federal non-stock depository and any form of
				nonstock depository provided for under State law, the deposits of which are
				insured by an instrumentality of the Federal Government.
						(4)MutualityThe term mutuality means the
				quality of being an insured depository institution organized under a Federal or
				State law providing for the organization of nonstock depository institutions,
				or a holding company organized under a Federal or State law providing for the
				organization of nonstock entities that control one or more depository
				institutions.
						(5)MemberThe term member means each
				insured account holder in a mutual depository’s savings, demand, or other
				authorized depository accounts and each insured account holder in such an
				account in a depository subsidiary of a mutual bank holding company. The board
				of directors may adopt a bylaw setting a minimum dollar threshold to qualify as
				a member up to $1,000.
						(6)Membership
				rightsThe term
				membership rights means the rights of each member under this
				section.
						(j)Conforming
				referencesUnless otherwise
				provided by the Comptroller of the Currency—
						(1)any reference in any Federal law to a
				national bank operating in stock form, including a reference to the term
				national banking association, member bank,
				national bank, national association,
				bank, insured bank, insured depository
				institution, or depository institution, shall be deemed to
				refer also to a mutual national bank;
						(2)any reference in
				any Federal law to the term board of directors,
				director, or directors of a national bank operating
				in stock form shall be deemed to refer also to the board of a mutual national
				bank; and
						(3)any terms in
				Federal law that may apply only to a national bank operating in stock form,
				including the terms stock, shares, shares of
				stock, capital stock, common stock,
				stock certificate, stock certificates,
				certificates representing shares of stock, stock
				dividend, transferable stock, each class of
				stock, cumulate such shares, par value,
				preferred stock shall not apply to a mutual national bank, unless
				the Comptroller of the Currency determines that the context requires
				otherwise.
						.
		4.Mutual investment
			 certificates authorizedSection 38(c)(1) of the Federal Deposit
			 Insurance Act (12 U.S.C. § 1831o(c)(1)) is hereby amended by deleting
			 subparagraph (B)(ii) in paragraph (A) and
			 inserting subparagraph (B)(ii) and paragraph (C) and by adding
			 at the end of subparagraph (B)(ii) the following:
			
				(C)(i)Notwithstanding any other provision of law,
				a mutual depository, as defined in (12 U.S.C. 5133A(h)(3)), is authorized to
				issue Mutual Investment Certificates, which shall be included as Tier 1 capital
				for purposes of any capital standards issued by an appropriate Federal banking
				agency, provided that such certificates must be—
						(I)nonvoting, except that the issuing mutual
				depository institution may permit voting in the event that—
							(aa)the mutual depository institution
				fails to pay dividends for a minimum of three consecutive dividend periods, and
				then the holders of the class or classes of Mutual Investment Certificates
				granted such voting rights, and voting as a single class, with one vote for
				each outstanding certificate, may elect by a majority vote a maximum of
				one-third of the institution's board of directors, the directors so elected to
				serve until the next annual meeting of the institution succeeding the payment
				of all current and past dividends;
							(bb)any merger, consolidation, or
				reorganization (except in a supervisory case) is sought to be authorized, where
				the issuing institution is not the survivor, provided that the regulatory
				capital of the resulting institution available for payment of any class of
				Mutual Investment Certificates on liquidation is less than the regulatory
				capital available for such class prior to the merger, consolidation, or
				reorganization;
							(cc)any action is sought to be authorized
				which would create any class of Mutual Investment Certificates having a
				preference or priority over an outstanding class or classes of Mutual
				Investment Certificates;
							(dd)any action is sought to be authorized
				which would adversely change the specific terms of any class of Mutual
				Investment Certificates;
							(ee)action is sought to be authorized
				which would increase the number of a class of Mutual Investment Certificates,
				or the number of a class of Mutual Investment Certificates ranking prior to or
				on parity with another class of Mutual Investment Certificates; or
							(ff)action is sought which would
				authorize the issuance of an additional class or classes of Mutual Investment
				Certificates without the institution having met specific financial
				standards;
							(II)redeemable at the sole discretion of the
				Board of Directors of the mutual depository; and
						(III)provide that any dividends paid must be
				non-cumulative.
						(ii)Notwithstanding any other provision of law,
				nonwithdrawable accounts, pledged accounts, mutual capital certificates, or
				similar instruments, authorized as of the date of the enactment of the Mutual
				Community Bank Equity Act, shall be included as Tier 1 capital for purposes of
				any capital standards issued by an appropriate Federal banking agency.
					(iii)The appropriate Federal banking agencies
				are hereby authorized to prescribe appropriate regulations to implement these
				provisions.
					.
		5.Protection of
			 mutual depositories
			(a)In
			 generalSubsection (h) of
			 section 10 of the Home Owners’ Loan Act (12 U.S.C. 1467a(h)) is amended—
				(1)by striking or after the
			 semicolon at the end of paragraph (2);
				(2)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
				(3)by inserting after
			 paragraph (3), the following new paragraph:
					
						(4)any company or any subsidiary of any
				company, any director, officer, employee, or person owning, controlling, or
				holding with the power to vote, or holding proxies representing more than 25
				percent of the voting shares, of such company or subsidiary, or any director,
				officer, employee, or person acting in concert with such company or subsidiary,
				to hold, solicit, or exercise any proxies in respect of a savings association
				which is a mutual association, with the view or intention to, directly or
				indirectly, control or attempt to control the mutual
				association.
						.
				(b)Enforcement
			 actionSubsection (i) of
			 section 10 of the Home Owners’ Loan Act (12 U.S.C. 1467a(i)) is amended by
			 inserting after paragraph (3) the following new paragraph:
				
					(4)Civil actions by
				association
						(A)Equitable
				reliefAny aggrieved mutual
				savings association may bring a civil action in a court of appropriate
				jurisdiction and may recover such equitable relief, including injunctive
				relief, and reasonable attorney’s fees, as determined by the court for any
				violation or attempted violation of paragraph (1) or (4) of subsection
				(h).
						(B)Proxies null and
				voidIn addition to any
				damages or relief under paragraph (1), any proxy held or exercised by any party
				the holding or exercise of which has been determined to be a violation of
				paragraph (1) or (4) of subsection (h) shall be deemed null and void, as of the
				inception of such proxy, and shall not be counted for purposes of determining a
				quorum at any meeting of such aggrieved mutual association.
						(C)Statute of
				limitation
							(i)In
				generalAn action may not be
				brought under subparagraph (A) after the end of the 180-day period beginning on
				the later of—
								(I)the date of the discovery of the alleged
				violation by the aggrieved mutual savings association; or
								(II)the date of the
				enactment of the Mutual Savings Association Preservation Act.
								(ii)No
				attribution ruleFor
				purposes of clause (i)(I), the knowledge of the facts and circumstances giving
				rise to an alleged violation by any party to the violation shall not be
				attributed to the savings
				association.
							.
			6.Establishment of
			 charitable foundations authorized
			(a)Any mutual holding company or direct or
			 indirect stock subsidiary of a mutual holding company may contribute or issue
			 shares of such stock subsidiary to a charitable foundation established by the
			 mutual holding company or any direct or indirect stock subsidiary of the mutual
			 holding company, provided that—
				(1)the charitable foundation qualifies as a
			 501(c)(3) organization under the Internal Revenue Code, as amended;
				(2)the Foundation’s
			 governance complies with regulations adopted by the appropriate Federal banking
			 agency;
				(3)at the time of the
			 contribution or issuance to the charitable foundation, no direct or indirect
			 stock subsidiary of the mutual holding company, nor any affiliate thereof, has
			 issued shares of common stock to any nonaffiliate of the direct or indirect
			 stock subsidiary of the mutual holding company;
				(4)the value of the
			 stock so contributed or issued by the direct or indirect stock subsidiary of
			 the mutual holding company, as determined in accordance with subsection (b),
			 shall not exceed more than 10 percent of the insured depository institution’s
			 consolidated Tier 1 capital, as of the quarter end prior to the establishment
			 of the charitable foundation;
				(5)the direct or
			 indirect stock subsidiary of the mutual holding company that contributes or
			 issues the shares to the charitable foundation must reasonably expect to
			 utilize the tax deduction within the time period proscribed by the Internal
			 Revenue Service for contributions to charitable foundations; and
				(6)the mutual holding
			 company and each direct or indirect stock subsidiary of the mutual holding
			 company will be “well capitalized” under the prompt corrective action
			 regulations immediately following the contribution to the charitable
			 foundation.
				(b)Prior to any contribution or issuance by a
			 direct or indirect stock subsidiary of the mutual holding company to a
			 charitable foundation pursuant to subsection (a), the mutual holding company
			 shall obtain an appraisal, by an independent appraiser experienced in such
			 matters, of the pro forma value of the stock so contributed on a fully
			 converted basis. The value of the stock so contributed, as determined by the
			 appraiser, shall be limited in accordance with paragraph (4) of subsection
			 (b).
			7.Dividends paid by
			 subsidiaries of mutual holding companiesSection 10(o)(11)(B) of the Home Owners’
			 Loan Act (12 U.S.C. 1467a(o)(11)(B)) is amended by deleting or
			 at the end of (i), deleting the period at the end of (ii) and inserting a
			 semicolon at the end thereof, and adding the following:
			
				(iii)a majority of the board of directors of the
				mutual holding company, or a committee thereof, consists of directors who are
				not affiliates of any stock subsidiary of the mutual holding company and who do
				not directly or indirectly own any shares of the stock to which the waiver
				would apply, and vote in favor of the waiver of the dividend; or
				(iv)an independent corporate committee
				consisting of persons who are not stockholders, affiliates, depositors,
				borrowers, or members of the mutual holding company or any stock subsidiary of
				the mutual holding company vote in favor of the waiver of the
				dividend.
				.
		8.Preserving
			 mutuality bylaws authorized
			(a)The Board of Directors of a mutual
			 depository may adopt a bylaw to preserve the mutuality of a mutual depository.
			 Such bylaw provisions may include—
				(1)supermajority voting requirements, up to 80
			 percent, by the members to approve a conversion to stock form;
				(2)a prohibition against any person from
			 serving, or nominating a person to serve, on the Board of Directors of the
			 mutual depository, if such person or nominee has an intention to propose a
			 conversion from mutual to stock form;
				(3)a requirement that any person serving or
			 nominated to serve on the Board of Directors may not propose a conversion from
			 mutual to stock form for a period of time not exceeding five years, as
			 determined by the Board, beginning on the later of the date such bylaw is
			 adopted or such person is elected to serve on the Board;
				(4)a
			 prohibition against any member from proposing a conversion to stock form at any
			 annual or special meeting of members or by the written consent of members;
			 and
				(5)a
			 violation of one or more of the bylaw provisions adopted to preserve mutuality
			 shall be a basis for termination as a member of the Board of Directors.
				(b)Notwithstanding the foregoing, in no event
			 shall any bylaw adopted pursuant to section (a) have any force and effect in
			 the event the mutual depository is not well capitalized in accordance with the
			 rules established by such depositories appropriate Federal banking
			 agency.
			9.Applicability of
			 small bank holding company policy statement to small mutual holding
			 companyThe Board of Governors
			 of the Federal Reserve shall apply its Small Bank Holding Company Policy
			 Statement to any mutual holding company that would otherwise qualify as a small
			 bank holding company, if it were a bank holding company.
		
